Citation Nr: 1757222	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  05-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation higher than 10 percent for service-connected right knee osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1990 until November 1996.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  The hearing transcript is associated with the electronic claims file.

This matter was previously remanded by the Board in August 2009.  In April 2011, the Board denied a rating greater than 10 percent for right knee degenerative changes, and the Veteran appeal that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 decision, the Court determined that the August 2009 remand directives had not been complied with, vacated the Board's April 2011 decision, and remanded the matter with instructions to afford the Veteran another VA examination that complied with the prior remand directives.  The Board remanded this matter again in February 2013, November 2013, November 2014, July 2015, September 2016, and March 2017.  The matter has since been returned to the Board.

FINDINGS OF FACT

1.  At worst, the service-connected right knee osteoarthritis is manifested by flexion limited to 75 degrees and extension limited to 10 degrees.  

2.  The Veteran does not have right knee ankylosis, recurrent subluxation or lateral instability, a semilunar cartilage condition, or impairment of the tibia and fibula. 


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for right knee osteoarthritis are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 4.1 - 4.7, 4.10, 4.14, 4.21, 4.40 , 4.45, 4.59, 4.71a Diagnostic Codes 5256-5262 (2017).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated June 2003 and March 2007.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2009.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds compliance with the Board's prior remand directives.  Pursuant to the Court's August 2012 decision, the Board remanded this matter in February 2013, November 2013, November 2014, July 2015, September 2016, and March 2017 to secure VA examinations and medical opinions as to the level of impairment that the Veteran experienced during flare-ups, and that included all findings necessary to rate the disability.  Most recently, in March 2017, the Board found a November 2016 VA examiner's opinions and findings regarding additional functional limitation during flare-ups to describe adequately the additional range of motion impairment during a flare-up in compliance with the Board's prior remand directives.  Nonetheless, remand was again required to secure an examination report that complied with the Court's decision in Correia, 28 Vet. App. 158, and with the Board's prior remand directives.  Stegall, 11 Vet. App. at 271.  The requested examination was provided in June 2017, and fully complied with the Board's remand directives such that additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

In the current appeal, the Veteran's right knee disorder is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a Diagnostic Code (DC) 5003-5261.  That DC provides for a 10 percent evaluation when extension is limited to 10 degrees, a 20 percent evaluation when extension is limited to 15 degrees, a 30 percent evaluation when extension is limited to 20 degrees, a 40 percent evaluation when extension is limited to 30 degrees, and a maximum 50 percent evaluation when extension is limited to 45 degrees.  

Higher evaluations are available under DC 5256 for ankylosis of the knee.  That DC provides for a 30 percent evaluation for favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent evaluation is provided for ankylosis of the knee in flexion between 10 and 20 degrees, and a 50 percent evaluation is provided for ankylosis of the knee in flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more warrants a 60 percent evaluation.

Under DC 5257 for other impairment of the knee, slight, moderate, and severe recurrent subluxation or lateral instability warrants a 10, 20, or 30 percent evaluation respectively.  Under DC 5258, a 20 percent evaluation is warranted for semilunar cartilage dislocation with frequent episodes of locking pain and effusion into the joint.  DC 5260 provides for a 10 percent evaluation when knee flexion is limited to 45 degrees, a 20 percent evaluation when flexion is limited to 30 degrees, and a 30 percent evaluation when flexion is limited to 15 degrees.

Impairment of the tibia or fibula under DC 5262 warrants a 10 percent evaluation when there is slight knee or ankle disability.  A 20 percent evaluation is warranted for malunion with moderate knee or ankle disability, and a 30 percent evaluation is warranted for marked knee or ankle disability.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion requiring a brace.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition, e.g. "pyramiding."  See Esteban v. Brown, 6 Vet.App. 259, 262 (1994).  A veteran who has arthritis and instability of the knee may be rated separately under a diagnostic code based on limitation of motion or painful motion and DC 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97.  In addition, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran underwent a VA examination in August 2003.  At that time he reported he injured his right knee coming down a staircase when he jammed his knee.  He reported intermittent flare ups of right knee stiffness.  He denied swelling or "noise," but reported morning stiffness.  He was taking no medication and currently enrolled in school.  Examination of the right knee showed range of motion in flexion to 135 degrees with a 5 pound weight on the right ankle.  There was no pain of the patellofemoral joint, but external and internal rotation of the knee with knee flexion did give pain.  X-rays of the knee showed some narrowing of the articular cartilage space of the medial compartment of the right knee.  The diagnosis was mild to moderate degenerative arthritis of the medial compartment of the right knee.  The examiner reported the Veteran had full range of motion of his knee.  The right knee symptoms caused functional impairment of no squatting, no excessive climbing, and no prolonged standing or walking for more than an hour without rest.

In his December 2004 substantive appeal, the Veteran wrote that his mobility was beginning to be impaired by right knee soreness and pain.  He reported increased pain during turns and sudden movements.  The Veteran underwent another knee examination in April 2005.  At that time the Veteran reported that he worked building boats and had not lost any time from work in the last year due to his right knee condition.  He did report that squatting, kneeling, or walking long distances increased his right knee pain.  The Veteran complained of intermittent swelling, popping, clicking, loss of range of motion, and weakness worse upon prolonged standing or sitting.  Examination of the right knee was negative for effusion.  Range of motion showed extension to 0 degrees and flexion to 115 degrees.  There was moderate pain to palpation over the medial and lateral joint line space, and moderate patellofemoral crepitus with terminal extension.  Stability testing was negative for instability.  X-rays showed early tri-compartmental osteoarthritis of the right knee.  The Veteran was placed on a level treadmill at a 1.2 mile per hour walking rate, and after 2 minutes and 45 seconds he developed an antalgic gait.  Reexamination of the knee did not demonstrate any increase in swelling or further loss of range of motion.  There was evidence of fatigability manifested by the antalgic gait.  The examiner opined that due to right knee symptoms, the Veteran would have difficulty with squatting, kneeling, or walking long distances.

At another VA examination in April 2007, the Veteran reported that he still experienced right knee stiffness, swelling and soreness; but that his knee was better when he stayed active.  He stated he was able to work through flare-ups of symptoms but that the right knee would be limited with certain movements such as bending, climbing, and twisting.  The Veteran did not use assistive devices and his gait was normal.  The examiner stated that there was stiffness after prolonged rest, such as in the morning.  The examiner identified additional right knee symptoms of pain and weakness.  There was no deformity, giving way, or instability.  The Veteran did hot have episodes of dislocation, subluxation, or locking.  The Veteran reported effusion "behind knee" with prolonged use or certain activities.  The Veteran reported that he had weekly flare ups of knee pain but that he worked through the flare as it felt better with moving instead of stopping.  There was also right sided swelling and tenderness.  Range of motion testing showed active and passive motion against gravity in flexion to 110 degrees without pain.  Extension was to 0 degrees in active and passive motion.  The examiner stated they could not provide an opinion on the additional functional limitation in terms of range of motion during a flare up because the Veteran was not currently experiencing a flare.  There was no ankylosis.  X-rays showed slight narrowing of the knee joint compatible with early osteoarthritis.
In April 2009, the Veteran's wife wrote that over the past year she observed the Veteran to have difficulty with prolonged sitting, including while driving.  She reported that while driving the Veteran would need to stop several times to stretch out his right leg.  She relayed a story of an incident where the Veteran's knee cracked so loud that it was overheard by other people.  

At the May 2009 Board hearing, the Veteran testified that he was not currently receiving medical treatment for his right knee, but on his own he regularly soaked the knee in warm water and used over the counter medication to control pain and stiffness.  He reported that his pain was generally a 7 or 8 on a pain scale or 1 to 10.  He stated that he had intense flare ups 2 or 3 times a month.  The Veteran also reported stiffness and swelling of the knee joint, and that he favored his left side.  He wore a knee brace to help with pain and instability.  The Veteran reported he was currently employed as a glass finisher for a boating company.  He also reported that his knee cracked and popped.  He stated that at times his knee felt weak, and that if he moved in the wrong direction he would get shooting pain.  The Veteran estimated he could walk a mile comfortably without the knee brace, and that he had to take frequent breaks when driving.  He also reported increased symptoms during cold weather.  He said that due to his right knee, he did not feel safe climbing a ladder and he had to carefully negotiate stairs while favoring his left side.  He stated his symptoms had worsened since he was last examined two years earlier.

The Veteran's right knee was again examined in October 2009.  At that time, the Veteran reported constant pain in the knee aggravated by prolonged sitting, valgus, stress, or with quick movements.  He reported it was particularly aggravated when sitting with the knee in a flexed position.  He stated that the pain decreased with activity, but that flare-ups of pain in the popliteal region would occur if he was too active.  He described flare-ups as occurring 3 to 4 times over the past 6 months.  He endorsed additional symptoms of stiffness, weakness, and occasional giving out.  He denied heat, redness, subluxation, or dislocation.  He complained of pain in all areas of the knee that he treated with over the counter pain medication during a flare.  He occasionally wore a knee brace.  The Veteran had not missed any work in the past 12 months due to knee pain, but he did say that knee pain slowed him down tremendously.  Physical examination showed that his gait was normal.  There was no overt effusion, but there was heavy guarding.  There was tenderness to palpation at the medial, lateral, and patellofemoral joint lines, and in the popliteal region.  The Veteran had severe pain with valgus or varus stress but no laxity was noted.  All ligaments were intact, but all instability testing could not be accomplished due to guarding.  

Additional range of motion testing was accomplished in March 2010, at which time right knee initial range of motion showed flexion to 110 degrees with pain at 90 degrees, and extension to 0 degrees without pain.  There was no additional limitation following repetitive testing, and no painful motion was objectively noted.  The examiner stated they were unable to provide information on additional functional loss during a flare in terms of range of motion as the Veteran was not currently experiencing a flare.

The Veteran underwent another VA examination in July 2013.  Regarding flare-ups, the Veteran reported that they were caused by excessive use, especially walking extended distances.  He reported getting flare ups of symptoms 4 to 5 times per year and that he would just work through the flare.  He reported that he currently worked full time in public safety and had not lost any time from work over the past year due to flare ups.  The examiner opined it was not feasible to provide an opinion on the degree of additional functional limitations during a flare up because the Veteran was not currently experiencing a flare.  Initial range of motion showed flexion to 110 degrees with pain noted at 100 degrees.  Extension was to 0 degrees.  The Veteran was able to perform 3 repetitions with additional loss of range of motion, but he did exhibit less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  There was pain to palpation of the right knee.  Muscle strength was normal and joint testing was negative for instability.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran did not have a history of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  He did not have a meniscal condition.  The Veteran's gait was normal on examination.  X-rays showed possible loose body off the posterior tibial plateau and stable mild loss of joint space medially.  The effect on the Veteran's ability to perform occupational activities included problems with lifting and carrying due to pain.
Per the Board's remand directives, addendum opinions were obtained in February and July 2014 regarding the additional functional limitations experienced by the Veteran during a flare up.  The examiner was unable to determine whether there was lateral instability or recurrent subluxation during a flare up as the Veteran was not examined during a flare up.  The examiner opined that it was unlikely that the Veteran's right knee arthritis would manifest as a dislocated meniscus during a flare up as that was a separate entity.  The examiner also stated they were unable to provide an opinion on the additional functional loss in terms of range of motion during a flare because the Veteran was not experiencing a flare up at the time of the examination.  The examiner stated it was impossible to medically assess additional limitation of function based on flare ups based solely on medical history.

The Veteran underwent another VA examination in February 2015.  At that time he denied significant change since his last examination.  He did report flare-ups of increased throbbing pain and occasional swelling.  He reported flare-ups of symptoms during cold and rainy weather, after standing too long, after walking a long distances, and after prolonged sitting such as driving. He also reported flare-ups of stiffness and pain in the mornings, and when bending the knee too far.   He worked as a security guard and had to do frequent rounds and prolonged standing.  He reports his pain was usually at a 7 or 8 on a pain scale of 1 to 10, but during flare ups it was 10/10.  The Veteran reported occasional use of a brace.  He reported infrequent right knee "giving-up" depending on the situation.  Initial range of motion testing showed right knee flexion to 105 and extension to 0.  

Pain was noted on examination in flexion and extension and caused functional loss.  There was no evidence of pain with weight bearing.  There was pain to palpation of the lateral, medial, and posterior knee joint areas.  After three repetitions, range of motion was additionally limited by pain in flexion to 100 degrees.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time because the Veteran was "examined immediately after exercise."  There was no ankylosis of the right knee.  There was not a history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing did not reveal any joint instability.  The Veteran did not have, nor ever had recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran did not have a meniscus semilunar cartilage condition.  He required regular use of a brace.  The examiner opined that it was not at least as likely as not that lateral instability or recurrent subluxation would be present during flare-ups as there was no current history or objective evidence of subluxation during examination.  The examiner also opined it was not at least as likely as not that a dislocated meniscus, with locking pain and effusion into the joint, would be present during a flare up again as there was no history or objective evidence of a meniscal problem.  The examiner opined they were unable to provide an opinion as to whether there would be additional limitation of motion during flare ups without resorting to mere speculation as the "patient reported no flare ups at the time of this evaluation."  For the same reason, the examiner explained they were unable to opine on whether it was at least as likely as not that any other limitation or impairment would be present during flare ups without resorting to mere speculation.

Again in November 2015, another VA examiner opined that that it was not likely that lateral instability, recurrent subluxation, or dislocated meniscus with locking, pain and effusion to the joint would be present during a flare-up because there was no current history of objective evidence of such problems upon examination.  The examiner again opined that an opinion on additional functional limitation during a flare up could not be provided without resorting to mere speculation because the Veteran denied flare-ups at the time of the examination.

A November 2016 VA examination report documented the Veteran had complaints of worsening knee pain since his past examination.  Per the Board's remand directives, the examiner was requested to provide a clarification opinion regarding the additional functional impairment during a flare up.  The Veteran reported that during a flare up he would have increased pain.  He stated the right knee pain was aggravated by prolonged standing or walking, climbing, squatting, twisting, and jumping.  He was limited in his ability to stand, walk, and climb; and he was unable to run, jump, or squat.  Initial range of motion showed flexion to 90 degrees and extension to 0 degrees.  Pain was noted on exam in flexion, and there was evidence of pain with weight bearing.  There was tenderness to palpation of the anterior, posterior, medial and lateral aspects of the knee joints.  The Veteran was able to perform repetitive use testing with at least 3 repetitions, and was additionality limited by pain.  Range of motion after 3 repetitions showed flexion limited to 75 degrees and extension to 0 degrees.  The examiner explained that those range of motion results represented the additional functional loss with repeated use over a period of time.  

The examiner then stated that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  Thus, the additional functional loss due to pain during a flare-up in range of motion was flexion limited to 75 degrees and extension to 0 degrees.  There was a reduction in muscle strength (4/5), but no muscle atrophy.  There was no ankylosis of the right knee.  There was not a history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing did not reveal any joint instability.  The Veteran did not have, nor ever had recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran did not have a meniscus semilunar cartilage condition.  He required regular use of a brace.  Functionally, the Veteran was unable to run, jump, or squat.  He was limited in his ability to sit, stand, walk or climb.  Gait instability caused him to also be lifted in his ability to lift.  The examiner opined that it was at least as likely as not that there would be additional limitation of motion during flare-ups characterized by no running, jumping, squatting; limited sitting, standing, walking, climbing, and lifting.

The Veteran underwent another VA examination in June 2017.  At that time he reported constant, throbbing right knee pain.  He also had stiffness of the knee in the morning and occasional swelling.  The Veteran reported flare-ups of knee symptoms following prolonged standing, sitting (e.g. driving), walking, and during cold weather.  The symptoms were partially relived by over the counter medication.  He used a knee brace occasionally.  The Veteran reported he was unable to run or squat, and had difficulty climbing ladders and stairs.  He was also unable to walk, stand, or sit for extended periods of time.  Initial range of motion of the right knee in flexion was to 105 degrees and in extension was to 10 degrees.  There was no difference between active or passive motion, but both were painful.  The Veteran's body habitus limited flexion.  The range of motion itself contributed to functional loss due to difficulty with ambulation and standing, and limited climbing and squatting.  Pain was noted in both flexion and extension, and there was evidence of pain with weight-bearing.  The entire knee was tender to palpation but more so in the postero-lateral aspect.  There was objective evidence of crepitus.  The left knee range of motion showed flexion limited to 110 degrees due to body habitus.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional functional loss or range of motion.  

The examiner explained that the exam was being conducted during a flare up and pain caused additional functional loss.  The examiner described the limitation in terms of range of motion as flexion to 90 degrees and extension to 10 degrees.  The examiner identified additional factors contributing to disability, including disturbance of locomotion, and interference with sitting and standing.  There was some reduced muscle strength in the right knee (4/5) due to the right knee arthritis, but no muscle atrophy.  There was no ankylosis of the right knee.  There was not a history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing did not reveal any joint instability.  The Veteran did not have, nor ever had recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran did not have a meniscus semilunar cartilage condition.  The Veteran's right knee condition required regular use of a brace.  The examiner opined the Veteran's right knee symptoms would impact the following occupational tasks: prolonged sitting, standing, or walking; lifting; climbing; running; jumping; or squatting.  The examiner explained that the differences between the current and prior November 2016 examination findings were likely due to the varying severity of pain.

At the outset, the evidence does not show that at any point the Veteran has had ankylosis of the right knee, impairment of the tibia or fibula or genu recurvatum.  Accordingly DCs 5256, 5262, and 5263 are not for application.

The most probative evidence of record also demonstrates the Veteran does not have a semilunar cartilage condition, recurrent subluxation, or lateral instability to warrant a separate evaluation under DCs 5257 or 5258.  The Veteran at times has reported intermittent swelling, popping, clicking and occasional giving out.  See April 2005 VA examination; see October 2009 VA examination.  While the Veteran is competent to report his symptoms, the objective medical evidence of record did not show a semilunar cartilage condition or joint instability.  Upon repeated examination with ligament testing there was no joint instability, subluxation, recurrent effusion, or semilunar cartilage condition identified.  The February 2015 and November 2015 VA examiners adequately opined that it was not likely that during a flare up the Veteran experienced dislocated meniscus as that was a separate entity.  The 2015 VA examiners also adequately explained that it was not likely the Veteran experienced instability or subluxation during a flare of symptoms because the clinical history was negative for joint instability.  Also, while the Veteran has complained of pain and stiffness, the record does not show evidence of "locking pain."  Similarly, though the Veteran reported occasional swelling, upon repeated examination frequent effusion was not documented.  The Board places greater probative weight on the objective medical findings concluding the Veteran did not have a diagnosed semilunar cartilage condition, lateral instability, or recurrent subluxation.  Thus, separate evaluations under DCs 5257 or 5258 are not warranted.

Review of the entire record demonstrates that at worst, during an observed flare up of symptoms, the Veteran accomplished flexion to 75 degrees and extension to 10 degrees.  See November 2016 and June 2017 VA examination reports.  At worst, the Veteran's right knee disability has warranted a 10 percent evaluation for limitation of extension to 10 degrees, but no higher.  Further, the most significant limitation of flexion of this joint (flexion to 75 degrees) does not support a separate compensable evaluation of 10 percent.  See 38 C.F.R. § 4.71a. DC 5260 (requiring evidence of limitation of flexion to 45 degrees to support a separate 10 percent evaluation).

The Board has considered whether to apply staged ratings, but at no point has the Veteran's right knee disorder warranted a rating higher than 10 percent.  In sum, the probative evidence of record does not establish that the Veteran's right knee disability warrants an evaluation higher than 10 percent for any period on appeal.  

Extraschedular

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's right knee disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The evidence demonstrates that the Veteran's right knee disorder causes him to be unable to squat, climb, run, or jump.  He is also limited in his ability to stand, walk, or sit for long periods.  The evidence also shows that he has some reduction of muscle strength of the right knee, and an antalgic gait at times.  The Veteran has subjectively reported symptoms of swelling, crepitus, and occasional giving way.  Squatting, climbing, running, jumping, or walking requires an individual to bend the knees, as well as bear weight on the knees.  The specific acts of bending the knee in flexion or extension that may be required to accomplish those movements are contemplated by the schedular rating criteria based on limitation of motion (flexion and extension), to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors. 38 C.F.R. § 4.71a, DCs 5260, 5261, Plate II; 38 C.F.R. § 4.71a DC 5003 (contemplates pain and noncompensable limitation of motion).  To the extent that squatting, climbing, running, jumping or walking requires bearing weight on the knees, interference with weight-bearing, instability of station, and disturbance of locomotion are considered as functional limitation under the schedular rating criteria under 38 C.F.R. § 4.45.  

To the extent that these activities causes incidental knee pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  

Interference with standing is also considered as part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates disturbance of locomotion, instability of station, and interference with weight-bearing because prolonged walking necessarily involves weight bearing.  38 C.F.R. § 4.45.  

Stiffness is defined as rigidity or decreased flexibility or as ankylosis.  See Dorland's Illustrated Medical Dictionary 1774 (32nd ed. 2012).  To the extent stiffness is limited to locking, it is specifically considered under DC 5258.  To the extent that stiffness is similar to, or a form of, limitation of motion, to include as due to pain, such limitation of motion has been considered under the schedular rating criteria under the relevant limitation of motion diagnostic code or as an orthopedic factor that limits motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. 202; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).

Crepitation is defined as a sound like that made by throwing water into a fire...the noise made by rubbing together the ends of a fractured bone.  See Burton v. Shinseki, 25 Vet. App. at 1, 6 (2011) (quoting Dorland's Illustrated Medical Dictionary 437 (31st ed. 2007).  Crepitation is specifically considered under the schedular rating criteria under 38 C.F.R. § 4.59 (Crepitation whether in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased).  

The lifting of day-to-day objects (to the extent the lifting is performed by the knee rather than only arms and shoulders) may suggest lifting of the objects by bending (flexion) of the knee when lifting by primarily using the legs, arms, and shoulders.  To the extent that lifting requires bending (flexion) of the knee, knee flexion is explicitly part of the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261, Plate II.  Overall, the Board finds that the Veteran's reported symptoms are adequately captured by the rating schedule.

In this case, even if the Veteran's symptoms were not contemplated by the rating criteria, there is no evidence that due to right knee symptoms the Veteran is frequently hospitalized or experiences marked interference with employment.  Rather, the Veteran has not received regular medical care for his knee, has not undergone surgery, and has testified that he has not missed work due to his right knee although it does slow him down.  The Board does not find that there is evidence of frequent hospitalizations or marked interference with employment.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 
In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  


ORDER

Entitlement to an evaluation higher than 10 percent for right knee osteoarthritis is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


